EXHIBIT 10.36

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 7th day of
February, 2006 between Thomas J. Corcoran, Jr. (“Executive”) and FelCor Lodging
Trust Incorporated (“the Company”), collectively referred to as the “Parties,”
with an “Effective Date” of February 1, 2006.

 

1.      Executive’s Position/Duties. During the Term of this Agreement (as
defined below), Executive will be the employed as the Chairman of the Board for
the Company, and shall have all of the duties and responsibilities of that
position as the Board of Directors of the Company shall from time to time
prescribe. During the first year of the Term, Executive shall work closely with
the Company’s new President and Chief Executive Officer (“CEO”) to assist with
the transition of executive responsibilities to the new CEO. Following such
initial year and the full transition of executive responsibilities, Executive’s
responsibilities shall be reduced to those customarily associated with a
non-executive Chairman of the Board. Nevertheless, for the full Term hereof,
Executive shall be considered a key employee of the Company and shall be
entitled to all the Company benefits afforded to key employees. Executive
acknowledges he will be placed in a position of special trust with the Company,
with access to highly sensitive and valuable trade secrets and other
confidential information. Executive agrees to remain loyal to the Company, and
not to engage in any conduct that creates a conflict of interest to, or damages
the reputation of, the Company.

 

2.      Term. The initial term of this Agreement and of Executive’s Employment
shall be for a period of five (5) years from the Effective Date (the “Term”),
and, upon expiration of the Term and each renewal period, shall automatically
renew for periods of twelve (12) months each, under the provisions contained
herein, unless terminated or unless either party shall deliver notice of
non-renewal to the other party not less than six (6) months prior to any
termination hereunder. As used herein, the phrase “Term” shall mean the initial
Term of employment as well as any renewal terms thereof.

 

3.

Compensation and Benefits.

 

a.    Base Salary. During the Term of this Agreement, the Company shall provide
Executive with a base salary as follows: for the initial year of the Term, no
less than four hundred seventy three thousand four hundred thirty four dollars
($473,434.00) per year, and for each subsequent year (including any renewal
periods), no less than three hundred sixty two thousand two hundred fifty
dollars ($362,250.00), in each case, paid in accordance with the Company’s
normal payroll policies (“Base Salary”). The Base Salary shall be subject to
adjustment each year in an amount equal to no less than the average adjustment
provided to all other executive management personnel for such year.

 

b.    Bonuses/Distributions. For the first two years during the Term of this
Agreement, the Company shall provide Executive with a bonus based upon the
criteria adopted for each such year by the Compensation Committee of the Board
of Directors. Each such year

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 1

 



 

during the Term of this agreement, the bonus shall be calculated and paid in a
manner consistent with the Company’s bonus program. Such bonus shall include
criteria designed to meet three thresholds: base, target and stretch. For the
first two years of the Term, the amount of bonus payable to Executive at each
threshold shall be equal to no less than twenty percent (20%) of Base Salary at
the base level; fifty percent (50%) of Base Salary at the target level; and
eighty percent (80%) of Base Salary at the stretch level. For each subsequent
year of the Term, the amount of bonus, if any, and the criteria for such bonus
shall be determined annually by the Compensation Committee. Additionally, as
determined by the Company, for the first two years of the Term, Executive shall
be entitled to receive additional bonuses in the form of grants of restricted
stock, calculated and paid in a manner consistent with the Company’s restricted
stock bonus program. The value of the restricted stock bonus payable to
Executive shall be equal to no less than two hundred percent (200%) of Base
Salary in the first year of the Term, and one hundred percent (100%) of Base
Salary in the second year of the Term. For each subsequent year of the Term, the
amount of bonus, if any, shall be determined annually by the Compensation
Committee.

 

c.

Benefits. Executive shall be entitled to the following benefits:

(i)

Benefit Plans. Executive shall be entitled to participate in all Company benefit
plans, programs and arrangements, including, but not limited to, insurance
programs, pension plans, vacation, and sick leave, as afforded other executive
management personnel.

(ii)

Country Club Dues. During the Term, the Company shall pay all dues related to
Executive’s membership in the Las Colinas Sports Club or other comparable
country club selected by Executive.

(iii)

Attorney’s Fees. Executive shall be entitled to reimbursement for reasonable
attorney’s fees incurred by Executive in the review and negotiation of this
Agreement, upon submission of documentation evidencing such expenses.

 

d.    Expenses. The Company shall reimburse Executive for reasonable expenses
incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company.

 

e.    Administrative Assistant and Office Space. During the Term, the Company
shall continue to provide Executive with his existing level of support staff and
office space at the Company’s corporate offices.

 

4.      Termination of Employment. Executive’s employment with the Company may
be terminated as follows:

 

a.    Death. In the event of Executive’s death, Executive’s employment will be
terminated immediately.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 2

 



 

 

b.    Disability. In the event of Executive’s disability, Executive’s employment
will be terminated immediately. For purposes of this Agreement, “disability”
shall mean that Executive is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Company employees.

 

c.    Termination by the Company for Cause. The Company shall be entitled to
terminate Executive’s employment at any time if it has “Cause,” which shall
mean: conviction of a felony or willful gross misconduct that results in a
material and demonstrable damage to the business or reputation of the Company;
willful refusal by Executive to perform his obligations under this Agreement
that is not the result of Executive’s death, disability, physical incapacity or
Executive’s termination of the Agreement, and that is not corrected within
thirty (30) days following written notice thereof to Executive by the Company,
such notice to state with specificity the nature of the willful refusal.

 

d.    Without Cause. Executive may terminate Executive’s employment at any time
without cause upon written notice. At any time prior to six (6) months from the
expiration of any term of this Agreement, the Company may terminate Executive’s
employment without cause upon written notice.

 

e.    Termination by Executive upon Change in Control. Executive and the Company
are parties to that certain Change in Control and Severance Agreement dated as
of October 20, 1998 (the “Severance Agreement”) which provides Executive with
certain rights upon termination of his employment. The parties hereby
acknowledge that the terms and provisions of the Severance Agreement continue in
full force and effect and such provisions are hereby incorporated herein and
made a part hereof for all purposes. To the extent that any transaction would
result in Executive being entitled to exercise rights or receive benefits under
either this Agreement or the Severance Agreement, Executive shall be entitled to
elect such rights or benefits as Executive shall determine in his discretion,
but without duplication.

 

f.    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment at any time upon written notice to the Company of any
event constituting “Good Reason” as defined herein.. For purposes of this
Agreement, “Good Reason” shall mean (i) the occurrence of a material breach by
the Company of any of its obligations under this Agreement, and (ii) any
circumstance constituting “Good Reason” following a “Change in Control of the
Company” as those terms are defined in the Severance Agreement; provided,
however, that any such termination shall not be treated as termination for Good
Reason unless the Executive shall have delivered a written notice to the Company
stating his or her intention to terminate his or her employment for Good Reason,
specifying the factual basis for such termination and affording the Company the
opportunity for thirty (30) days thereafter to cure the underlying reason, if
any, for such termination.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 3

 



 

 

g.    Termination of Executive’s Authority. Executive agrees and acknowledges
that, unless otherwise agreed, as of the Effective Date of his termination
hereunder, he will have no power to bind the Company, including, but not limited
to, the authority to negotiate or enter into any contract or agreement, write
any check, negotiate any instrument, or transfer any funds of or on behalf of
the Company, and will have no authority to represent that he has the authority
or power to bind the Company. Further, Executive also agrees and acknowledges
that as of the effective date of this termination of employment hereunder, he
will have no relationship with any parent, subsidiary or other affiliated or
related entity of the Company.

 

5.

Compensation and Benefits Upon Termination.

 

a.    Upon Death or Disability. If Executive’s employment is terminated by
reason of death or disability:

(i)

Base Salary and Payment Schedule. The Company shall pay Executive (or in the
event of Executive’s death, Executive’s beneficiaries or legal representatives)
an amount equal to Executive’s Base Salary otherwise payable through the
“Remaining Term of this Agreement” (as defined below) in accordance with the
payroll policies of the Company. For all purposes of this Section 5, the
“Remaining Term of this Agreement” shall mean the balance of the initial Term of
this Agreement if the termination occurs during the initial Term, or through the
end of any renewal period if the termination occurs after the initial Term, and
in either case, if the termination shall occur within six (6) months from the
expiration of the initial Term or any renewal term of this Agreement, and notice
of non-renewal of the Agreement has not previously been delivered by the
Company, the Remaining Term of the Agreement shall include the next following
renewal term.

(ii)

Equity Vests. In addition, all restrictions shall be removed from the restricted
stock grant shares and the vesting and exercise of Executive’s stock options
shall be governed by the applicable restricted stock and stock option plan of
the Company.

(iii)

Medical Benefits. Executive (or Executive’s covered dependents, as applicable)
shall be eligible for the benefits described in Section 5.c.(ii) to the same
extent as if the Company had terminated Executive’s employment without Cause, or
Executive had terminated his employment for Good Reason and lost coverage under
the Medical Plans on the last day of the month following the date of his death
or Disability.

 

b.    Termination by the Company for Cause. Upon the termination of Executive’s
employment for Cause, the Company will pay to Executive all Base Salary, at the
rate then in effect, through the date of Executive’s termination of active
employment. Executive shall be entitled only to the restricted stock grant
shares that are free from restrictions as of the date of the termination. All
stock options, to the extent not theretofore exercised, shall terminate on the
90th day following the date of termination of Executive’s services by the
Company with Cause.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 4

 



 

 

c.    Termination by the Company without Cause or by Executive for Good Reason.
If, during the Term of this Agreement, the Company terminates Executive’s
employment without Cause, or Executive terminates his employment for Good
Reason, the Company will pay to Executive all compensation under this Agreement,
at the rate then in effect, through the date of Executive’s termination, and the
following paragraphs (i) through (vii) shall apply:

 

(i)

Base Salary and Payment Schedule. The Company shall pay Executive an amount
equal to Executive’s Base Salary otherwise payable through the Remaining Term of
this Agreement. Such payment shall be made to Executive in a lump sum on the
first day of the seventh (7th) month following the date of Executive’s
termination of employment.

 

(ii)

Equity Vests.     In addition, Executive shall be entitled to receive the
portion of Executive’s restricted stock grants that are free from restrictions
as of the date of termination and the acceleration and immediate release of all
restrictions from any remaining shares of the restricted stock that are subject
to restrictions as of the date of termination, and the vested portion of
Executive’s stock options, and the acceleration and immediate vesting of any
other unvested stock options. Executive shall have two (2) years from the date
of such termination without Cause or for Good Reason to exercise all unvested
stock options.

 

(iii)

Medical Benefits. Subject only to the approval of insurers (including, without
limitation, stop-loss insurance), Executive (and his dependents) shall continue
to participate in the medical and dental plans (collectively, “Medical Plan”)
for the Remaining Term of this Agreement (“Initial Period”), and at the
conclusion of such Initial Period, for the period during which he (or his spouse
or dependents) would have had continuation coverage under Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), if Executive had
terminated employment and lost coverage under the Medical Plan on the last day
of the Initial Period (“Medical Coverage Period”.) As a condition of receiving
benefits under the Medical Plan during the Medical Coverage Period, the
Executive will be required to pay to the Company one-hundred percent (100%) of
the “applicable premium” (as defined in Section 4980B(f)(4)(B) of the Code) with
respect to such benefits which are self-insured under the Medical Plan (other
insured benefits under the Medical Plan will be provided at no cost to the
Executive during the Medical Coverage Period). During the Medical Coverage
Period (but not to exceed 24 months after the Initial Period) the Company shall
reimburse Executive an amount equal to (i) one hundred percent (100%) of the
applicable premium on each date that the Executive is required to pay such
applicable premium with respect to benefits which are self-insured benefits
under the Medical Plan (nothing herein shall prevent the Company and the
Executive from simultaneously paying and reimbursing

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 5

 



 

such amount), plus (ii) a “Gross-Up Payment”. The Gross-Up Payment shall be an
amount equal to the estimated Federal, state and local tax (including employment
taxes) which will be payable by Executive (iii) as a result of the Company’s
payment to Executive of the applicable premiums, plus (iv) as a result of the
Company’s payment to Executive of the Gross-Up Payment. The Company shall
determine such Gross-Up Payment in good faith within one hundred eighty (180)
days following Executive’s termination of employment, and shall make the
Gross-Up Payment to Executive in a lump sum on the first day of the seventh
(7th) month following the date of Executive’s termination of employment. There
shall be a final calculation of the Gross-Up Payment at the end of Medical
Coverage Period, and an additional payment made by the Company, or a return of
payments by Executive, to reflect the actual Gross-Up Payment for the Medical
Coverage Period within thirty (30) days from the end of the Medical Coverage
Period.

 

Notwithstanding anything in this Agreement to the contrary, at such time (if
ever) during the Medical Coverage Period as it becomes administratively
impracticable for the Company to provide Executive or his dependents with full
coverage under the Medical Plan, the Company shall pay Executive an amount equal
to (i) the sum of the applicable premiums which would have been charged to
Executive during the remainder of Medical Coverage Period with respect to the
lost coverage portion of the Medical Plan, plus (ii) the full Gross-Up Payment
(to the extent not already paid.), such payment to be made on the later of (iii)
the date of the lost coverage, or (ii) the first day of the seventh (7th) month
following the date of Executive’s termination of employment.

 

(iv)

Vacation. Executive shall be entitled to a payment attributable to Base Salary
for unused vacation accrued. Such payment shall be made to Executive in a lump
sum within 30 days following the date of Executive’s termination of employment.

 

(v)

Obligations of Executive. All obligations relating to agreements of the
Executive not to compete with the Company, any affiliate of the Company or the
business of the Company and obligations relating to agreements of Executive not
to solicit customers of the Company or employees of the Company shall not be
affected by Executive’s termination, regardless of the reason.

 

d.    Expiration of Term. Unless Executive’s service is terminated prior to the
end of the Term, upon expiration of the Term, Executive’s stock options and
restricted stock grant shares, shall be treated as follows:

 

(i)

If Executive continues to serve the Company in any capacity following the
expiration of the Term, all unvested stock options shall continue to vest

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 6

 



 

and the restrictions shall continue to be removed from the restricted stock
grant shares as provided in this Agreement and as pursuant to the applicable
restricted stock and stock option plan.

 

(ii)

If Executive ceases to serve the Company in any capacity at any time following
expiration of the Term, then, at the time Executive ceases to serve, all
unvested stock options shall immediately vest and all restrictions shall be
removed from the restricted stock grant shares. In such event, Executive shall
be entitled to exercise the stock options at any time prior to the expiration
date of the stock option term notwithstanding anything to the contrary in the
applicable restricted stock and stock option plan or in this Agreement.

 

6.      Return of Company Property. Executive acknowledges that all memoranda,
notes, correspondence, databases, discs, records, reports, manuals, books,
papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company's business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, “Recipient
Materials”) shall at all times be the property of the Company. Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive’s office, automobile, or home or on Executive’s business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.

 

7.      Protective Covenants. Executive agrees that the following covenants are
reasonable and necessary agreement for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Agreement:

 

a.    Definitions. The following capitalized terms used in this Section 7 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms: “Confidential Information”
means any confidential or proprietary information possessed by the Company
without limitation, any confidential “know-how,” customer lists, details of
client and consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marketing plans or strategies, product development techniques or plans,
computer software programs (including object code and source code), data and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans, new personnel acquisition plans and any other
information that would constitute a trade secret under the common law or
statutory law of the State of Texas.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 7

 



 

 

“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.

 

“Protected Employees” means employees of the Company or its affiliated companies
who are employed by the Company or its affiliated companies at any time within
six (6) months prior to the date of termination of Executive for any reason
whatsoever or any earlier date (during the Restricted Period) of an alleged
breach of the Restrictive Covenants by Executive.

 

“Restricted Period” means the period of Executive's employment by the Company
plus a period extending two (2) years from the date of termination of
employment; provided, however, the Restricted Period shall be extended for a
period equal to the time during which Executive is in breach of his obligations
to the Company under this Section 7.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
7(b) hereof:

 

b.

Restrictive Covenants.

 

(i)

Restriction on Disclosure and Use of Confidential Information. Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Company and its affiliated entities, and may not be converted to
Executive's own use or converted by Executive for the use of any other Person.
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time during the Restricted Period or thereafter, reveal,
divulge or disclose to any Person not expressly authorized by the Company any
Confidential Information, and Executive shall not, at any time during the
Restricted Period or thereafter, directly or indirectly, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive's
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices,

 

(ii)

Non-solicitation of Protected Employees. Executive understands and agrees that
the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive's own use or converted by Executive for the use of any other Person.
Accordingly, Executive hereby agrees that during the Restricted Period Executive
shall not directly or indirectly on Executive's own behalf or on behalf of any
Person solicit any Protected Employee to terminate his or her employment with
the Company.

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 8

 



 

 

(iii)

Non-interference with Company Opportunities. Executive understands and agrees
that all business opportunities with which he is involved during his employment
with the Company constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive's own use or converted by
Executive for the use of any other Person. Accordingly, Executive hereby agrees
that during the Restricted Period or thereafter, Executive shall not directly or
indirectly on Executive's own behalf or on behalf of any Person, interfere with,
solicit, pursue, or in any way make use of any such business opportunities.

 

c.    Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, Executive shall not be restricted from disclosing or using
Confidential Information that: (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by Executive or his
agent; (ii) becomes available to Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal process; provided,
however, that in the event disclosure is required by law, court order or legal
process, Executive shall provide the Company with prompt notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Executive.

 

d.

Enforcement of the Restrictive Covenants.

 

(i)

Rights and Remedies upon Breach. In the event Executive breaches, or threatens
to commit a breach of, any of the provisions of the Restrictive Covenants, the
Company shall have the right and remedy to enjoin, preliminarily and
permanently, Executive from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company. The rights referred to herein shall be independent of any others and
severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity.

 

(ii)

Severability of Covenant. Executive acknowledges and agrees that the Restrictive
Covenants are reasonable and valid in all respects. If any court determines that
any Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 9

 



 

 

e.    Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable or
inapplicable to any competitive activity that Executives intends to engage in,
Executive will first notify Company in writing and meet with a Company
representative and a neutral mediator (if Company elects to retain one at its
expense) to discuss resolution of any disputes between the parties. Executive
will provide this notification at least fourteen (14) days before Executive
engages in any activity on behalf of a Competing Business or engages in other
activity that could foreseeably fall within a questioned restriction. The
failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of both parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.

 

8.      Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities, subject to the rights of
Executive under the Severance Agreement, this Agreement shall continue in full
force and effect with regard to the surviving entity and may be assigned by the
Company if necessary to achieve this purpose. Executive’s obligations under this
Agreement are personal in nature and may not be assigned by Executive to another
Person.

 

9.      Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or on the date deposited in a receptacle
maintained by the United States Postal Service for such purpose, postage
prepaid, by certified mail, return receipt requested, or by express mail
addressed to the address indicated under the signature block for that party
provided below. Either party may designate a different address by providing
written notice of a new address to the other party.

 

10.     Severability. If any provision contained in this Agreement is determined
to be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal, or unenforceable had not been
contained herein.

 

11.     Waiver, Construction and Modification. The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.

 

12.     Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 10

 



 

 

13.     Representation of Executive. Executive hereby represents and warrants to
the Company that Executive has not previously assumed any obligations that would
prevent him from accepting, retaining and/or engaging in full employment with
the Company, or which Executive could violate in the ordinary course of his
duties for the Company. Further, Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that are
inconsistent with those contained in this Agreement, and that he will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any previous employment, if Executive has any, in the performance
of his duties on behalf of the Company. Further, Executive acknowledges that he
has read and is fully familiar with the terms of this Agreement, has had a
reasonable opportunity to consider this Agreement and to seek legal counsel, and
after such review, Executive stipulates that the promises made by him in this
Agreement are not greater than necessary for the protection of the Company’s
good will and other legitimate business interests and do not create undue
hardship for Executive or the public.

 

14.     Complete Agreement. This Agreement and the Severance Agreement contain
the complete agreement and understanding concerning the employment arrangement
between the parties and will supersede all other agreements, understandings or
commitments between the parties as to such subject matter. The parties agree
that neither of them has made any representations concerning the subject matter
of this Agreement except such representations as are specifically set forth
herein. The parties agree that, except as specifically contemplated by this
Agreement, this Agreement supersedes any other agreement, plan or arrangement
that may now exist that may otherwise apply to or include the Executive
regarding employment, compensation, bonus, severance or retention benefits, that
any such agreements, plans or arrangements are hereby terminated with respect to
Executive and that none of the Company nor any affiliate of the Company will
have any liability or obligation to Executive, his heirs, successors or
beneficiaries with respect to the existence or termination of any such
agreements, plans or arrangements, notwithstanding the terms of any of them.

 

15.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators,
representatives and assigns. It is specifically agreed that upon the occurrence
of any of the events specified in Section 4(e), the provisions of this
Employment Agreement shall be binding upon and inure to the benefit of and be
assumed by any surviving or resulting Person or any such Person to which such
assets shall be transferred.

 

16.     Executive’s Duty of Cooperation. Executive agrees that both prior to and
following the termination of his employment hereunder, he will provide all
cooperation and/or assistance as is deemed necessary by the Company for any
matters, proceedings or issues the Company may face, and will with and assist
the Company and its employee in affecting an orderly transition of all
functions, duties and responsibilities of Executive to one or more other
employees of the Company, as the Company shall reasonably request.

 

17.     Effectiveness. This Agreement shall become effective as of the Effective
Date upon the later of (i) the execution hereof by all parties and (ii) the
approval hereof by the Board of Directors of the Company.



 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 11

 



 

 

IN WITNESS WHEREOF, the parties agree to each of the foregoing terms.

 

EXECUTIVE:

 

 

Name:

 

Address:

 

 

 

 

 

THE COMPANY:

 

FELCOR LODGING TRUST INCORPORATED

 

 

By:

 

Name:

 

Address:

 

 

 

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 12

 

 

 